HENDRY, Judge.
Appellant, defendant below, seeks reversal of a final decree of divorce upon the grounds, (1) that the evidence is insufficient to support the decree, and (2) that the affirmative defense of condonation precludes the granting of relief to the plaintiff. Appellee filed a cross assignment of error seeking review of the chancellor’s decision denying her claimed equity in the family residence.
The evidence in the record was conflicting to a great extent. The chancellor is the judge of the facts, and his decision comes to this court “clothed with a presumption of correctness”. Southern National Bank of Fort Walton Beach v. Young, Fla.App.1962, 142 So.2d 788. That decision will not be reversed if supported by substantial competent evidence. Anderson v. Anderson, Fla.App.1965, 180 So.2d 360. Such evidence as will support this decree can be found in the record here before us.
Regarding the issue of condonation, this court has not retreated from its position in Seiferth v. Seiferth, Fla.App.1961, 132 So.2d 471, which we reaffirmed in *614Pollak v. Pollak, Fla.App.1967, 196 So.2d 771. We find the principles therein expressed to be eminently applicable here, and accordingly, we affirm.
Affirmed.